In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00150-CR
______________________________


GREGORY HURDLE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 202nd Judicial District Court
Bowie County, Texas
Trial Court No. 03F0612-202


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          Gregory Hurdle has filed a motion, signed by himself and his attorney, asking to
dismiss his appeal.  Pursuant to Tex. R. App. P. 42.2, his motion is granted.
          We dismiss the appeal.  
 
                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      April 25, 2005
Date Decided:         April 26, 2005

Do Not Publish